  Case 1:19-cr-00378-DLI Document 17 Filed 10/21/19 Page 1 of 2 PageID #: 57
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
NJM                                                 271 Cadman Plaza East
F. #2017R01254                                      Brooklyn, New York 11201


                                                    October 21, 2019

By ECF

The Honorable Dora L. Irizarry
Chief United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Jeffrey Bush
                      Criminal Docket No. 19-378 (DLI)

Dear Chief Judge Irizarry:

              The government respectfully writes to request that the Court reschedule the
conference previously scheduled for today for October 28, 2019, at 10:00 a.m. and exclude
time between October 21, 2019, and October 28, 2019, from the calculation of time under the
Speedy Trial Act, 18 U.S.C. § 3161.

              As Your Honor is aware, the Court adjourned the status conference previously
scheduled for October 21, 2019. The government requests that the Court reschedule the
conference for October 28, 2019, at 10:00 a.m., a time at which the parties are both available.

                The parties hope to resolve the case short of trial and would be prejudiced in
their ability to do so should they be forced to simultaneously prepare the case for trial.
Accordingly, the government requests that the Court find that exclusion of time under the
Speedy Trial Act is necessary to serve the ends of justice.
  Case 1:19-cr-00378-DLI Document 17 Filed 10/21/19 Page 2 of 2 PageID #: 58



               The government has contacted defense counsel, who has indicated that he
consents to the exclusion of time.

                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Nicholas J. Moscow
                                                 Jennifer M. Sasso
                                                 Drew G. Rolle
                                                 Nicholas J. Moscow
                                                 Assistant U.S. Attorney
                                                 (718) 254-7000

cc:   Kenneth Montgomery, Esq.




                                             2
